Citation Nr: 1128870	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  09-08 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a left knee injury, to include a bruised left knee, osteoarthritis, and meniscectomy residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from April 1943 to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied a compensable rating for a bruised left knee and determined that new and material evidence had not been received to reopen a previously denied claim of service connection for residuals of a left meniscal tear, status post meniscectomy.

In December 2009, the appellant testified at a Board hearing at the RO.  In a June 2010 decision, the Board granted service connection for residuals of a left knee meniscectomy, including osteoarthritis.  The Board remanded the inextricably intertwined issue of entitlement to a compensable rating for bruised left knee to the RO.  In December 2010 and April 2011, the Board again remanded the matter for additional evidentiary development and due process considerations.  

While the matter was in remand status, the RO assigned a 10 percent disability rating for the appellant's service-connected left knee disability, to include a bruised left knee, osteoarthritis, and meniscectomy residuals.  

In July 2011, the appellant submitted additional evidence to the Board, along with a written waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The appellant's left knee disability is manifested by subjective complaints of significant pain and functional loss, including flare-ups of pain and difficulty ambulating without a cane.  The objective findings include noncompensable limitation of flexion and extension with stable ligaments.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for residuals of a left knee injury, to include a bruised left knee, osteoarthritis, and meniscectomy residuals, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a December 2006 letter issued prior to the initial decision on the claim VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  The December 2006 letter also included the additional notification requirements imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition to this notification action, in a conference in connection with the December 2009 Board hearing, the issue on appeal was discussed with the appellant and his representative, including the type of evidence required in order to prevail in the claim.  See e.g. Bryant v. Shinseki, 23 Vet. App. 488 (2010).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  The appellant has also been afforded VA medical examinations in connection with his claim, most recently in April 2011.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the examination is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided specific reference to the pertinent schedular criteria as necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

In pertinent part, the appellant's service treatment records show that in August 1944, he fell from a thirty foot mast while painting.  His complaints following the fall included left knee pain.  Examination showed left knee tenderness and pain on motion with no instability.  X-ray studies were negative. 

In an April 1946 rating decision, the RO granted service connection for a bruised left knee and assigned an initial zero percent disability rating, effective April 7, 1946.  

In June 1985, the appellant submitted a claim for an increased rating for his service-connected left knee disability.  

In support of his claim, he submitted clinical records showing that in May 1985, he sought treatment for left knee pain.  He reported a history of an in-service left knee injury and stated that he had done well until recently, when he began having pain and tenderness in the left knee.  In May 1985, the appellant underwent a left knee meniscectomy.  In an August 1985 letter, the appellant's private physician indicated that although it sounded farfetched, the appellant's left knee torn meniscus was probably connected to the in-service left knee injury, as there had been no intervening injury.  

In a November 1987 decision the Board, more persuaded by the 40-year gap between the in-service injury and the first post-service treatment, denied service connection for residuals of a meniscal tear.  The Board also denied a compensable rating for the service-connected bruised left knee, finding that it was asymptomatic.

In December 2006, the appellant again submitted a claim for an increased rating for his service-connected left knee disability.  

Records received in connection with his claim include a September 2006 letter from his private physician who noted that the appellant had been seen in connection with his complaints of increasing knee pain, more severe on the left.  He denied swelling or clicking but recalled that his knees had buckled on one occasion.  On physical examination, the appellant had a relatively good gait.  There was minimal swelling.  He lacked a few degrees of full extension and 10 to 15 degrees of full flexion.  X-ray studies showed advanced osteoarthritis bilaterally.  The appellant was noted to be a candidate for a knee replacement.  

The appellant was afforded a VA medical examination in December 2006.  He reported worsening left knee pain which he described as a dull ache with sharp exacerbations.  He rated his knee pain as a 6 on a pain scale of 1 to 10 and indicated that he experienced flare-ups twice monthly in which his pain increased to a 10.  The appellant also described weakness, stiffness, swelling, fatigability, and lack of endurance.  He also reported instability and occasional giving way, but he denied locking, dislocation, or subluxation.  The appellant reported that he was treated with Tylenol and Synvisc injections with no relief of his symptoms.  He used a cane for ambulation.  On examination, the appellant exhibited an antalgic gait.  He was able to walk five minutes before he experienced bilateral knee pain.  Physical examination revealed an obvious varus deformity with joint effusion.  There was mild tenderness to palpation.  Range of motion testing showed flexion to 110 degrees, actively and passively, and a -10 degree extension lag.  There was no medial or lateral collateral ligament instability, nor was there anterior or posterior cruciate ligament instability.  Crepitus was present.  The diagnosis was chronic left knee pain syndrome and advanced osteoarthritis of the bilateral knees.  

In a February 2007 note, the appellant's private physician noted that the appellant had been provided with a cane due to arthritis and gait instability.  In a February 2009 letter, the appellant's private physician indicated that the appellant had been receiving regular cortisone shots for left knee pain.  In a November 2009 statement, the appellant's private physician concluded that the appellant's current left knee disability, including osteoarthritis, was likely due to the fall in service.  He explained that it was a medical certainty that severe trauma to a joint could accelerate the onset of osteoarthritis, leading to pain and disability.  

At his December 2009 Board hearing, the appellant testified that his left knee disability affected his ability to get around.  He indicated that he had started using a cane several months prior.  

In a June 2010 decision, the Board granted service connection for residuals of a left knee meniscectomy, including osteoarthritis.  As set forth above, the RO has assigned a 10 percent disability rating for entire service-connected left knee disability, including a bruised left knee, osteoarthritis, and meniscectomy residuals.  

The appellant underwent VA medical examination in July 2010.  His complaints included left knee pain, stiffness, instability, locking, effusion, and tenderness.  He denied dislocation, subluxation, redness or drainage.  He reported that he received viscosupplementation injections but that these had not helped much.  The appellant reported that he had experienced several flare-ups in the past few years during which he was unable to walk.  The appellant denied interference with employment, noting that he was retired.  He explained that his functional limitation was decreased in that he was limited in his ability to stand or walk.  On examination, the appellant exhibited an antalgic gait using a cane.  There was no notable difference between his right and left knees.  There was no edema, effusion, instability, tenderness, head, abnormal movement, guarding, deformity, malalignment, or weakness in the left knee.  There were no callosities, breakdown or unusual shoe wear patterns noted.  There was some hesitation with movement, but no objective evidence of pain.  Range of motion testing showed flexion to 105 degrees and extension to zero degrees.  On repetitive motion, the appellant was able to flex to 102 degrees and extend to zero.  There was no evidence of pain, fatigue, weakness, lack of endurance or incoordination.  The left medial and lateral collateral ligaments were checked and revealed no laxity or pain.  The anterior and posterior cruciate ligaments were also checked and all tests were negative for laxity or pain.  The left medial and lateral meniscus was checked using McMurray's test and was positive for pain.  X-ray studies showed moderately advanced degenerative arthrosis, moderate internal rotation of the knee and medial deviation of the leg, and an area of synovial chondromatosis in the suprapatellar pouch on the left knee.  The diagnosis was moderate osteoarthritis of the bilateral knees.  

In a December 2010 letter, the appellant's private physician indicated that the appellant had received six low dose Depo-Medrol injections with one percent lidocaine into his left knee between January 2007 and December 2010.  

In April 2011, the appellant again underwent VA medical examination at which he reported progressively worsening left knee pain with swelling.  He rated his pain as an 8 or 9 on a pain scale of 1 to 10.  He also expressed fatigability and lack of endurance related to his left knee and other medical conditions.  He also reported flare-ups of pain after walking four to five blocks.  The appellant ambulated with the aid of a cane.  The examiner noted that the appellant had difficulty standing from a low seated position.  On examination, the left knee exhibited minimal effusion, positive patellofemoral grind, mild crepitus, and mild tenderness.  There was no gross instability.  Range of motion showed that extension was to zero degrees with pain in the last five degrees of extension.  Flexion was to 90 degrees with pain at 90 degrees.  Following three repetitions, motion remained unchanged although there was increased pain at the extreme of flexion.  There was no fatigability, lack of endurance, or gross incoordination noted.  X-ray studies showed moderately advanced degenerative arthrosis.  There was also calcifications of the lateral meniscus and articular cartilage on the right.  After examining the appellant and reviewing the claims folder, the examiner diagnosed the appellant as having moderately advanced degenerative arthrosis of the medial lateral compartments with involvement of the patellofemoral articulation and synovial chondromatosis in the suprapatellar pouch of the left knee.  

In a July 2011 letter, the appellant's private physician indicated that he had seen the appellant in May 2011 for continued left knee problems.  He indicated that the appellant had been treated with another Depo-Medrol injection.  


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2010).  The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 38 C.F.R. § 4.25 (2010).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2010).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2010).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  Additionally, the Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).


Analysis

According to the most recent Statement of the Case in May 2011, the RO has evaluated the appellant's left knee disability as 10 percent disabling under the rating criteria pertaining to arthritis and limitation of motion.

Under those criteria, arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010 (2010).

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Evaluations for limitation of knee extension are assigned as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2010).

As noted above, repeated examination has shown that the appellant's left knee motion is not limited to the extent necessary to meet the criteria for a compensable rating under either Diagnostic Code 5260, the code setting forth the criteria for limitation of flexion, or under Diagnostic Code 5261, the code setting forth the criteria for limitation of extension.

For example, at the VA medical examination in December 2006, range of motion testing showed flexion to 110 degrees, actively and passively, and a -10 degree extension lag.  At the July 2010 VA medical examination, range of motion testing showed flexion to 105 degrees and extension to zero degrees.  At the most recent VA medical examination in April 2010, range of motion testing showed extension to zero degrees with pain in the last five degrees of extension.  Flexion was to 90 degrees with pain at 90 degrees.  

These range of motion findings do not warrant a compensable rating under the criteria based on either limitation of extension or flexion, nor is there any other evidence of record documenting compensable limitation of motion.  38 C.F.R. § 4.71, Diagnostic Codes 5260, 5261.  See VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004).

Although compensable loss of flexion or extension has not been shown, the record contains X-ray evidence of significant arthritis.  In light of this evidence, and considering the appellant's reports of painful left knee motion, the RO has assigned a 10 percent disability rating.  Hicks v. Brown, 8 Vet. App. 417 (1995); see also 38 C.F.R. § 4.59.

The record on appeal, however, shows that in addition to painful motion, the appellant has reported additional symptoms such as significant left knee pain with flare-ups on standing or walking, occasional knee swelling, as well as subjective sensations of fatigability, as well as locking, buckling, or giving way which make it difficult for him to get around without a cane.  In light of the appellant's complaints, the Board has considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of factors such as functional loss, weakened movement, excess fatigability, and incoordination..  See also DeLuca, 8 Vet. App. at 206-07.  

After carefully reviewing the pertinent evidence of record, the Board finds that the appellant's reported left knee symptoms, including significant pain and functional loss for which he uses a cane, are the functional equivalent of symptoms warranting the assignment of a 20 percent rating.  

The Board finds, however, that there is insufficient evidence to show that additional factors would restrict motion to such an extent that the criteria for a rating higher than 20 percent would be justified.  For example, at the VA medical examination in July 2010, the examiner considered the appellant's reported symptoms but found no objective evidence of fatigue, weakness, lack of endurance or incoordination.  At the most recent VA medical examination in April 2011, the examiner again determined that there was no fatigability, lack of endurance, or gross incoordination noted.  The Board also notes that there have been no additional objective findings, such as atrophy from disuse, which would restrict motion to such an extent that the criteria for a rating in excess of 20 percent would be justified.  Thus, with consideration of the appellant's reported pain and functional loss, the Board finds that a 20 percent rating is appropriate.  A rating in excess of 20 percent is not warranted, absent additional functional loss, supported by adequate pathology.

The Board has also reviewed other diagnostic codes that potentially relate to impairment of the knee, but finds that application of an alternative diagnostic code does not result in a rating in excess of 10 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for slight impairment of the knee due to recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate impairment of the knee due to recurrent subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe impairment of the knee due to recurrent subluxation or lateral instability.

In this case, the Board finds that the appellant's left knee does not demonstrate any objective impairment due to subluxation or instability to warrant a higher rating under Diagnostic Code 5257.  Although the appellant has reported a sensation of bucking, instability, or giving way, objective testing has consistently shown that his ligaments are stable and there is no subluxation.  For example, at the VA medical examination in December 2006, the examiner indicated that there was no medial or lateral collateral ligament instability, nor was there anterior or posterior cruciate ligament instability.  The appellant denied subluxation.  At the VA medical examination in July 2010, the left medial and lateral collateral ligaments were checked and revealed no laxity or pain.  The anterior and posterior cruciate ligaments were also checked and all tests were negative for laxity or pain.  At the most recent VA medical examination in April 2010, examination showed no evidence of instability.  

In light of this evidence, the Board further finds no basis on which to assign a separate compensable rating under Diagnostic Code 5257, in addition to the currently-assigned 20 percent disability rating based on arthritis with pain, limitation of motion, and functional loss.  In reaching this decision, the Board has specifically considered the appellant's subjective complaint of a sensation of giving way, but finds that the objective evidence of record, including numerous examinations consistently finding that the appellant's left knee exhibit no instability, greatly outweighs his subjective report.  For these reasons, the Board finds that the preponderance of the evidence is against the assignment of a separate compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  See VAOPGCPREC 23-97.  The Board also notes that the appellant has not been shown to exhibit compensable limitation of flexion and compensable limitation of extension to warrant separate disability ratings.  See VAOPGCPREC 23-97.  Rather, the 20 percent disability rating currently assigned for his left knee disability is based on his overall left knee symptoms of pain, limitation of motion, and functional loss.

In light of the appellant's history of meniscectomy, the Board has also considered rating the appellant Diagnostic Code 5258 or 5259.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010), a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  A 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2010).

As a preliminary matter, the Board notes that these are the maximum ratings available under Diagnostic Codes 5258 or 5259.  Thus, application of these codes in lieu of Diagnostic Codes based on arthritis and limitation of motion would not avail the appellant of a rating in excess of 20 percent.  The Board has also considered the assignment of a separate compensable rating, but finds that the symptoms set forth in these codes overlap with the symptoms considered above in assigning the current 20 percent disability rating, including pain, swelling, and a sensation of locking.  VAOPGCPREC 9-98 (Aug.14, 1998).   To accord a separate rating would result in prohibited pyramiding.  38 C.F.R. § 4.14 (2010).

Finally, the Board has also considered whether a separate compensable rating should be assigned for the appellant's service-connected left knee bruise.  Since the award of service connection, however, repeated medical examination has shown that the appellant is asymptomatic secondary to the left knee bruise and recent examinations have similarly identified no symptomatology referable to the service-connected left knee bruise.  Absent any subjective or objective symptomatology, the Board finds that a separate compensable rating is not warranted for the left knee bruise.  

In reaching this decision, the Board has considered the Court's decision in Murray v. Shinseki, 24 Vet. App. 420 (2011), but finds that it is clearly distinguishable.  In this case, unlike as in Murray, prior to the award of service connection for residuals of a meniscectomy, including osteoarthritis, the appellant's left knee bruise had been consistently rated as zero percent.  Indeed, prior to the award of service connection for residuals of a meniscectomy, including osteoarthritis, both the RO and the Board had concluded that the appellant's service-connected left knee bruise was asymptomatic.  Thus, unlike as in Murray, there is no separate protected compensable rating being reduced.  38 C.F.R. § 3.951 (2010).  

The Board has also considered referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 157 (1996).  After reviewing the record, however, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the service-connected left knee disability is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, there is no objective evidence of record demonstrating that the appellant's service-connected disability markedly interferes with his employment, beyond that contemplated by the rating schedule.  Likewise, there is no evidence of record showing that he has been frequently hospitalized due to this disability.  Indeed, it does not appear that he has been hospitalized for this disability at all.  Consequently, the Board finds that no further action on this matter is warranted.

The Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, however, the record on appeal contains no indication that the appellant is unemployable as a result of his service-connected left knee disability and the appellant has not contended otherwise.  Absent probative evidence of unemployability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted.

For the reasons and bases discussed above, the Board finds that a 20 percent rating is warranted for the appellant's left knee disability.  The preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent.  To that extent, the benefit of the doubt doctrine is therefore not for application.  38 U.S.C. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55 (1990).



ORDER

A 20 percent disability rating for residuals of a left knee injury, to include a bruised left knee, osteoarthritis, and meniscectomy residuals, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


